As filed with the Securities and Exchange Commission on June 19, 2013 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RESPONSE BIOMEDICAL CORP. (Exact name of Registrant as specified in its charter) Vancouver, British Columbia, Canada 98 -1042523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (604) 456-6010 (Address, including zip code and telephone number, of principal executive offices) Amended and Restated 2008 Stock Option Plan Restricted Share Unit Plan Non-Employee Directors Deferred Share Unit Plan (Full title of the plan) Jeffrey L. Purvin 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Name and address of agent for service) (206) 903-8800 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ CALCULATION OF REGISTRATION FEE Titleof Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Response Biomedical Corp. Amended and Restated 2008 Stock Option Plan Common Shares that may be issued pursuant to the Amended and Restated 2008 Stock Option Plan 1,315,532 shares (2) $2.58 (5) $3,394,073 (5) Common Shares that may be issued pursuant to the Restricted Stock Unit Plan 164,441 shares (3) $2.58 (5) $424,258 (5) Common Shares that may be issued pursuant to the Non-Employee Directors Deferred Share Unit Plan 164,441 shares (4) $2.58 (5) $424,258 (5) TOTAL 1,644,414 shares $4,242,589 (1) This Registration Statement shall be deemed to cover an indeterminate number of additional shares which may be offered and issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. 2) Represents an increase in the reserve of common shares of Response Biomedical Corp. (the “ Registrant ”) subject to issuance upon the exercise of options granted under the Registrant’s Amended and Restated 2008 Stock Option Plan (the “ Option Plan ”). (3) Represents the maximum number of common shares issuable under the Restricted Stock Unit Plan (the “ RSU Plan ”) as of June 19, 2013. Pursuant to the RSU Plan, the maximum number of common shares reserved for the grant of awards thereunder is equal to 2.5% of the number of issued and outstanding common shares from time to time. (4) Represents the maximum number of common shares issuable under the Non-Employee Directors Deferred Stock Unit Plan (the “ DSU Plan ”) as of June 19, 2013. Pursuant to the DSU Plan, the maximum number of common shares reserved for the grant of awards thereunder is equal to 2.5% of the number of issued and outstanding common shares from time to time. (5) Estimated solely for purposes of calculating the registration fee in accordance with paragraphs (c) and (h) of Rule457 under the Securities Act of 1933, as amended. The proposed maximum aggregate offering price is based on: (i)the average of the reported high and low sales price of the shares of the Registrant’s common stock on June 17, 2012 on the Toronto Stock Exchange, converted into US$2.58 based on the noon buying rate of the Bank of Canada on June 17, 2013, which was Cdn$ 1.0176US$1.00. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1.Plan Information.* Item 2.Registrant Information And Employee Plan Annual Information.* * The documents containing the information specified in Part I of Form S-8 are not required to be filed with the Securities and Exchange Commission (the “
